DETAILED ACTION
Applicant’s arguments, see pages 10-17, filed 06 July 2021, with respect to claim 1 have been fully considered and are persuasive.    

Claims 1-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-6, 16-19, and 21, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a successive approximation register (SAR) ADC receiving an analog input voltage, generating a first digital signal from the analog input voltage using a SAR method, and outputting a residual output current remaining after generating the first digital signal; a current-time converter converting the residual output current into a residual input time in a time domain” is not found in the prior art of record. Therefore, the claims are allowed.

Regarding claims 7-11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a first comparator, wherein the first capacitor is discharged with the first discharge current in a third period after the second period, the first comparator comparing a voltage of a first node between the first capacitor and the first current source with a reference voltage, and outputting a point in time at which the voltage of the first node reaches the reference voltage as a first residual time; and a second comparator, wherein the second capacitor is discharged with the 
Regarding claims 12-15, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a time-digital converter receiving the residual input time, and generating a second digital signal from the residual input time, wherein the current-time converter comprises: a capacitor charged with the residual output current during a turn-on time of a sampling clock; a current source supplying a discharge current for discharging the capacitor; and a comparator comparing a voltage of a node between the capacitor discharged with the discharge current and the current source with a reference voltage, 6and outputting a point in time at which the voltage of the node reaches the reference voltage as the residual input time, wherein the first digital signal and the second digital signal are sequences of digital codes representing respective signal levels of the analog input voltage” is not found in the prior art of record. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809